Citation Nr: 1723507	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to January 12, 2016, and in excess of 40 percent thereafter, for a low back disability.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral degenerative joint disease of the first metatarsophalangeal joint, pes planus, and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2015, the Veteran testified before the undersigned during a hearing held at the Nashville RO.

In a January 2016 rating decision, the RO assigned a 40 percent rating for a low back disability under Diagnostic Code 5295, effective January 12, 2016.  As this is not considered a full grant of the benefits sought on appeal and the Veteran has not withdrawn this issue, it is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the expansion of the Veteran's foot disorder claim to include degenerative joint disease of the first metatarsophalangeal joint, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id., at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's foot disorder symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a foot disorder in keeping with the Court's holding in Clemons, as reflected above.

In October 2015, the Board remanded for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is again required to ensure compliance with the Board's duty to assist the Veteran in developing evidence to support his claims.

I.  Low back disability

The Veteran was last afforded a VA examination of his service-connected low back disability in January 2016.  However, the Board finds the January 2016 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected low back disability was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).   In Correia, the Court held that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his low back disability, to include full range of motion studies.


II.  Bilateral Foot Disorder

Additionally, the Veteran seeks service connection for a bilateral foot disorder, claimed as bilateral pes planus.  He credibly testified at a June 2015 Board hearing that his foot disorder started while he was still in service.  He stated, "All the running, all the jumping, all the toting all the heavy stuff on your back...The obstacle course, all the parade deck drills," are the causes for his foot disorder.  See June 2015 Hearing Transcript, page 21-22.  He stated that he went to sick call and while being examined for his back pain by a lieutenant, he also mentioned that his feet "hurt me like crazy.  They burned the mess out of me."  Id., at 18.  The Veteran stated the lieutenant "pulled out a pair of Dr. Scholl's inserts, and threw them at me."  Id.  He stated that although the shoe inserts did not eliminate the feet pain, they alleviated some of the pain.  Additionally, the Veteran testified that the lieutenant did not write about this interaction in the Veteran's service treatment records, and it was the lieutenant's "failure for not writing it down."  Id.  The Veteran's service treatment records are negative for complaints or treatment of feet pain.

The Board remanded this matter in October 2015, in part, for the scheduling of a VA examination, to review the record, and to obtain etiology opinions regarding the Veteran's foot disorder.  The Board specifically asked the examiner to address the etiology of the Veteran's foot disorder diagnosed during the pendency of the claim.  Additionally, the Board instructed the RO to review the Veteran's statements regarding the onset and progression of his bilateral foot symptomatology, and to assume that he was a reliable historian.

Pursuant to the October 2015 Board remand, the Veteran was afforded a VA examination in January 2016.  Here, the Veteran reported he had "ongoing pain in his feet...orthotics help a lot."  See January 12, 2016 Foot Conditions, including Flatfoot (pes Planus) Disability Benefits Questionnaire, page 2.  The VA examiner noted the Veteran had callouses characteristic of pes planus, and the Veteran had extreme tenderness of plantar surfaces on both feet.  Bilateral foot pain was noted upon physical examination, with pain on the weight-bearing foot contributing to the Veteran's disability.  After a review of the record and following a thorough examination of the Veteran, the VA examiner opined that the Veteran's foot disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because no record was found of a foot disorder during his period of active service, nor was there a mention of feet problems in the Veteran's discharge examination.  

Additionally, the VA examiner noted that the Veteran's medical records included an x-ray taken of the Veteran's feet on April 9, 2013 at the Tennessee Valley VA Medical Center (VAMC).  Upon review of the x-ray, the Tennessee Valley VAMC radiologist diagnosed the Veteran with bilateral mild degenerative joint disease of the first metatarsophalangeal joint, and further stated that the Veteran did not have pes planus.  The January 2016 VA examiner remarked that he was "unable to confirm [pes planus] today with the physical findings."  See January 12, 2016 Foot Conditions, including Flatfoot (Pes Planus) Disability Benefits Questionnaire, page 8.  In the present case, the Board finds that further development is needed to determine a current diagnosis of the Veteran's foot disorder.  The Board finds that additional development is warranted in this matter before a decision on the merits can be made.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Furthermore, the Board finds that the January 2016 opinion is inadequate because it does not explicitly address the Veteran's lay statements from his June 2015 hearing, nor did it consider examining degenerative joint disease of the first metatarsophalangeal joint, although noted that it was a prior diagnosis.  Under these circumstances, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the January 2016 VA examination) which fully addresses a current foot disorder diagnosis, the etiology of the Veteran's foot disorder, and the Veteran's lay statements.  An addendum opinion is needed to fairly resolve the Veteran's claim for service connection for a foot disorder.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.195(c)(1)-(2) (2013).  The Veteran's most recent VA records available for the Board's review are dated in September 2015.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any further outstanding VA treatment records from September 2015 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all records and/or responses received from each contacted entity have been associated with the file; schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The claims file must be made available and reviewed by the examiner.

The examiner is specifically asked to test on the Veteran's low back, and opine on the following:

* Range of motion in active motion;
* 
* Range of motion in passive motion;
* 
* Weight-bearing; and
* 
* Nonweight-bearing.

If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, if the examiner is unable to provide an opinion without resorting to mere speculation, he or she should clearly explain why that is so.  Supporting rationale for all opinions expressed must be provided.

3.  Arrange to obtain from the VA examiner who conducted the October 2015 Neck (Cervical Spine) Conditions Disability Benefits Questionnaire examination an addendum opinion regarding the etiology of the Veteran's neck disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions:

(a)  Provide a current diagnosis for any and all foot disorders found to be present during the pendency of this appeal.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?

In answering question (b), the examiner is asked to consider and address the Veteran's lay assertions regarding the nature, onset, and continuity of foot disorder symptoms.  The examiner should also consider the Veteran's reports that his feet pain started in service.  The examiner should accept such statements as true and explain why this evidence makes it more or less likely that a current foot disorder started during service? 

The examiner is also directed to explicitly comment on the Veteran's lay assertions from a June 2015 hearing transcript regarding the onset and continuity of symptoms in service that have continued since.  Specifically, the examiner must comment on the following statements:

(a)  that "all the running, all the jumping, all the toting all the heavy stuff on your back," or "the obstacle course, all the parade deck drills" is what caused his pain.

(b)  that he went to sick call while stationed at Camp Geiger, a lieutenant gave him Dr. Scholl's inserts, and he failed to write a history of his interaction in the Veteran's service treatment records.  

(c)  that he suffers from flare-ups of athlete's foot and has dealt with these flare-ups while on active duty.

The examiner should provide an opinion as to whether there is a relation between the Veteran's assertions from his June 2015 hearing and the etiology of his foot disorder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




